Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 27, 2006                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

  130598                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 130598
                                                                   COA: 255426
                                                                   Oakland CC: 2003-190700-FC
  PABLO BONILLA,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the January 17, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 27, 2006                  _________________________________________
           p0920                                                              Clerk